72 So. 3d 233 (2011)
Gregory A. TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-2563.
District Court of Appeal of Florida, Second District.
October 5, 2011.
*234 James Marion Moorman, Public Defender, and Julius J. Aulisio, Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Gregory Taylor challenges the revocation of his probation and subsequent five-year sentence on the charge of carrying a concealed firearm. We affirm the revocation of his probation and the sentence based on the trial court's determination that Taylor willfully and substantially violated his probation by failing to report to the probation office as required. The order of revocation also reflects that Taylor violated a second condition of probation by changing residences without notification. The trial court could not base this conclusion solely on the hearsay testimony presented at trial. See Thompson v. State, 890 So. 2d 382, 383 (Fla. 2d DCA 2004). We therefore remand for the limited purpose of the entry of an amended order of revocation to reflect that the revocation is based only on the violation for failing to report.
Affirmed and remanded.
ALTENBERND and WALLACE, JJ., Concur.